


110 HR 1366 IH: Individual AMT Repeal Act of

U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1366
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2007
			Mr. English of
			 Pennsylvania (for himself, Mr. Sam
			 Johnson of Texas, Mr.
			 Sessions, Mr. Kuhl of New
			 York, Mr. Culberson,
			 Mr. Davis of Kentucky,
			 Mr. Bishop of Utah,
			 Mr. Miller of Florida,
			 Mr. Gary G. Miller of California,
			 Mr. Jordan of Ohio,
			 Mr. Shays,
			 Mr. Simpson,
			 Mrs. Musgrave,
			 Mr. Conaway,
			 Mr. Manzullo, and
			 Mr. Doolittle) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  alternative minimum tax on individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Individual AMT Repeal Act of
			 2007.
		2.Repeal of
			 individual alternative minimum tax
			(a)In
			 generalSection 55(a) of the Internal Revenue Code of 1986
			 (relating to alternative minimum tax imposed) is amended by adding at the end
			 the following new flush sentence:
				
					Except in
				the case of a corporation, no tax shall be imposed by this section for any
				taxable year beginning after December 31, 2006, and the tentative minimum tax
				of any taxpayer other than a corporation for any such taxable year shall be
				zero for purposes of this
				title..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
